DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11164372. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 recitation is a broader version of claim 16.
16/714621 now U.S. Patent No. 11164372 
Current application 17/514484
16. A polar stroking system, comprising: a path processor configured to decompose a path into links; and 
a polar stroking processor configured to determine polar stroking intermediates of the links from a characterization of the links, and 
generate, employing the polar stroking intermediates, a polar stroked representation for each of the links, and provide a visual representation of the path employing the polar stroked representation for each of the links.
(The italicized and bolded features are not recited in claim 11 of new application)
11. A polar stroking system, comprising: a memory; and a processor to: 





generate a polar stroked representation of a path employing polar stroking intermediates of links of the path, and provide the polar stroked representation to the memory.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 and 29-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method of approximating a link of a path without significantly more. The claim as a whole is still as a mental process and I don’t see the advantage of the generated anchor graph from the claim. The claims are rejectable under 2019 PEG guideline.

Claim 1.  A method of approximating a path, comprising: evaluating, in parallel, multiple links of a path, wherein each link of the multiple links is evaluated in steps based on tangent angle changes of the link; and providing a polar stroked representation of the path employing the steps.

STEP
ANALYSIS
1: Statutory Category?
Yes. The claim recites a series of steps and, therefore, is a process.
2A - Prong 1: Judicial Exception Recited?
Yes. The claim (1) as a whole appears to be directed towards approximating a link of a path. The claim as a whole recites mathematical relationships (“determining” include trigonometric computation, while providing stroked representation is nothing but generating a piecewise equation).
2A - Prong 2: Integrated into a Practical Application?
No. Mere recitation of “approximating link of a path and providing a stroked representation” is not indicative of integration into a practical application.
2B: Inventive Concept?
No. As noted previously above, the claim as a whole merely describes how to provide a stroked representation of the link. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The providing step doesn’t make the invention practical nor make any improvement. The claim is ineligible.


Regarding independent system claims 11 and 18, Eligibility Step 2B Additional elements would include a processor, a memory, and a server. These elements amount to generic computer implementation of the idea (claim 1) and are consequently not “significantly more”. (See MPEP 2106.05)

Regarding claims 2-10, they depend on claim 1 (The features recited in these claims are not indicative of integration into a practical application nor make any improvement. The features as a whole just recite mathematical relationships. 

Regarding claims 12-17, they depend on claim 11 (The features recited in these claims are not indicative of integration into a practical application nor make any improvement. The features as a whole just recite mathematical relationships. Further, these elements amount to generic computer implementation of the idea (claim 16) and are consequently not “significantly more”)Regarding claims 19 and 20, they depend on claim 18 (The features recited in these claims are not indicative of integration into a practical application nor make any improvement. The features as a whole just recite mathematical relationships. Further, these elements amount to generic computer implementation of the idea (claim 16) and are consequently not “significantly more”)
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: No prior art discloses the italicized and bolded features: 
Claim 1. A method of approximating a path, comprising: evaluating, in parallel, multiple links of a path, wherein each link of the multiple links is evaluated in steps based on tangent angle changes of the link; and providing a polar stroked representation of the path employing the steps.
Claims 2-10 depend on allowable claim 1.
Claim 11. A polar stroking system, comprising: a memory; and a processor to: generate a polar stroked representation of a path employing polar stroking intermediates of links of the path, and provide the polar stroked representation to the memory.
Claims 12-17 depend on allowable claim 11.
Claim 18. A computing system for rendering, comprising: one or more processing units to perform one or more operations including: generating, in parallel, a polar stroked representation of individual links of a path; and rendering a stroked tessellation of the path based on the polar stroked representations of the individual links.
Claims 19 and 20 depend on allowable claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
US 20110285747 A1 technique for rendering anti-aliased paths by first generating an alpha buffer representing coverage data. To generate the alpha buffer, jittered versions of the rendered path are rendered and corresponding stencil buffers indicating sub-pixel samples of the path that should be covered are generated.
US 20120268794 A1 A method of vectoring a curve having an endpoint and a tangent associated with the curve at the endpoint. The method determines a first point on the curve following the endpoint where a perpendicular distance between a first linear segment, joining the first point and the endpoint, and the curve, does not exceed a tolerance.
US 20130120391 A1 A method, system, and computer-readable storage medium are disclosed for generating a multi-resolution triangulation of a stroked path. In one embodiment, one or more core triangles in a triangulation of a stroked path may be generated. A plurality of refinement triangles in the triangulation of the stroked path may be generated until a refinement threshold is met.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        11/5/2022